 In the Matter of THERATOID COMPANY.andUNITED RUBBER WORKERSOF AMERICA, LOCAL 83, AFFILIATED WITH THE CONGRESS OF INDUSTRIALORGANIZATIONS and FEDERATED INDUSTRIAL UNION, PARTY TO THECONTRACTCase. No. C-1580.-Decided May 81, 1940Industrial Rubber Products Manufacturing Industry-Settlement:stipulationproviding for compliancewith theAct, including reinstatement of some employ-ees and back pay to others-Order: entered on stipulation.Mr. Geoffrey J. Cunniff,for the Board.Mr. Harry L. TepperandMr. Bernard Verney,of Newark, N. J.,andMr. Ellis L. Pierson,of- Trenton, N. J., for therespondent.Mr. Samuel L. Rotitbard,.of Newark, N. J., for the United.Mr. Herbert J. Schiffhauer,ofBuffalo,N. Y.,. for the Federated.MissMarciaHertzmarle,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United RubberWorkers of America, Local 83, affiliated with the Congress of Indus-trialOrganizations, herein called the United, the National Labor.Relations Board, herein called the Board, by the Regional Directorfor the Fourth Region (Philadelphia, Pennsylvania), issued its com-plaint dated March 12, 1940, against Thermoid Company, Trenton,New Jersey, herein called the respondent, and Federated IndustrialUnion, herein called the Federated, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (3), and (5) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint and notices of hear-ing thereon were duly served upon the respondent, upon the United,.and upon the Federated.Concerning the unfair labor practices, the complaint alleged, insubstance, (1) that since about December 1936 the respondent urged,.24 N. L. R. B., No. 11.232 THERMOIDCOMPANY..233persuaded, and suggested that its employees withdraw from member-ship in the United; circulated letters and other, literature to its em-ployees and inserted advertisements in newspapers which were derog-atory to the United; and made intimidatory anti-union statementsand speeches to its employees; (2) that in or about July 1937 therespondent conducted an election among the carpet-department em-ployees, without the consent of the United; and in or about February1938, conducted an election in its plant among all its employees inthe unit, without the consent of the United, at a time when a repre-sentation proceeding- involving the respondent and the United waspending before the Board; (3) that the respondent increased thenumber of employees in its carpet department so as to decrease theamount of available work and thereby discourage membership andactivity in the United; (4) that since about September 1938 the re-spondent refused to bargain collectively with the United as the dulyauthorized representative of its employees ' within an appropriateunit; urged representatives on the negotiating committee of theUnited who were in its employ to meet with it for purposes of col-lective bargaining to the exclusion of the International representa-tives of the United; invited individual conferences with its employ-ees on wages, hours, and other conditions of employment; and thatin about March 1939 and during the period of negotiations the re-spondent held an election in its plant, without the consent of theUnited, to determine the position of its employees on demands madeby the United; (5) that the respondent recognized, negotiated, and,,on or about July 10, 1939, executed a contract with the Federatedcovering wages, hours, and conditions of work at a. time when theUnited, as exclusive representative of the employees, sought to bar-gain collectively with the respondent; and (6) that on or aboutMarch 4, 1938, the respondent terminated' the employment of ElsieNaylor because of` the activities of her husband, Albert S. Naylor,on behalf of.the United; on or about March 7, 1938, terminated theemployment of Frederick Olessi, on or about March 8, 1938, termi-nated the employment of Joseph Faggella, and on or about April 3;1939, terminated the employment of Joseph Orlandi, because of theirmembership and activities in behalf of the United.On March 22, 1940, the Federated filed an answer to certain para-graphs of the complaint, denying that the United was the exclusiverepresentative of the respondent's _ employees within the appropriateunit when the respondent entered into a contract with the Federatedon July 10, 1938, and setting forth affirmatively its right to negoti-atewith the respondent on that date.The respondent thereafterfiled its answer, dated April 2, 1940, denying the .commission of theunfair labor practices alleged in the complaint. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice, a hearing was held from April 8 through 23,1940, at Trenton, New Jersey, and on April 24 and 26, 1940, at Phila-delphia, Pennsylvania, before Martin Raphael, the Trial Examinerduly designated by the Board.The respondent, the United, theFederated, and the Board were represented by counsel and partici-pated in the hearing.On April 26, 1940, the respondent, the United, the Federated, andcounsel for the Board entered into a stipulation in settlement of thecase.This stipulation provides as follows :STIPULATION1.It appearing that further proceedings in the above-entitledmatter would necessitate additional hearings extending over a.long period of time, involving large expenditure of time andmoney, the parties hereto in amicably adjusting the issues thathave arisen are motivated by a desire to conserve time and ex-pense, and at the same time to promote good will and harmoni-ous relationship between management and employees.Further,it is distinctly understood that the contract, to which the Re-spondent and the Federated Industrial Union are parties, datedJuly 10, 1939, is terminated by mutual consent of the. partiesthereto, and the Respondent, pursuant to agreement with theUnited Rubber Workers of America, Local 83, and the FederatedIndustrial Union, will not recognize, deal with, bargain collec-tively with or enter into any contractual relations with eitherlabor organization until such organization is first certified toit as the sole collective bargaining agency by the National LaborRelationsBoard, pursuant to an election conducted by saidBoard..II. It being further understood and agreed that the enteringof the Respondent into this stipulation shall not be taken orconsidered as an admission that it has committed unfair laborpractices within the meaning of the National Labor RelationsAct, it is hereby stipulated and agreed by and between Ther-moid Company, hereinafter referred to as the Respondent;United Rubber Workers of America, Local 83, affiliated withthe Congress of Industrial Organizations,. hereinafter referredto as the United; FederatediIndustrial Union, Party to the Con-tract, hereinafter referred to as the Federated; and Geoffrey J.Cunniff, attorney for the National Labor Relations Board, that :a.Upon charges duly filed by the United Rubber Workersof America, Local 83, affiliated with the Congress of IndustrialOrganizations; the National Labor Relations Board by the Re-gional Director for the Fourth Region, acting pursuant to au- THERMOID COMPANY235thority granted in Section 10 (b) of the National Labor RelationsAct, 49 Stat. 449, and its Rules and Regulations, Series 2, Article4,Section 1, issued its Complaint on the 12th day of March1940, against the Thermoid Company, Respondent herein;b.The taking of further testimony or evidence before theExaminer in the. matter concerning the charge and amendedcharges and allegations in the complaint relating to the Respond-ent's Trenton, New Jersey, plant and employees therein, or themaking of findings of facts and conclusions by the Board pur-suant to the provisions of the National Labor Relations Actare hereby expressly waived by the parties;III.Upon this stipulation, if approved by the National LaborRelations Board, and upon the pleadings and the. stipulationon commerce marked "Board Exhibit 3," an order may forth-with be entered by said Board and a decree by the appropriateU. S. Circuit Court of Appeals, based upon said order, providingas follows :1.The respondent, Thermoid Company, and its officers, agents,successors, and assigns shall not:(a) Interferewith, restrain, or coerce its employees in theexercise of their rights to self-organization, to form, join orassist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mu-tual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act;(b)Discourage rneinbership in the United or any labor or-ganization of its employees, by discriminating against employeesin regard to hire or tenure of employment or of any conditionof employment, or in any other manner.2.The Respondent, Thermoid Company, and its officers,agents, successors, and assigns shall take the following affirmativeactionwhich the Board finds will effectuate the policies ofthe Act.(a)Offer to Joseph Fagella full and immediate reinstate-ment to his former position without prejudice to his seniorityrights or other rights and privileges previously enjoyed by him;offer to Elsie Naylor immediate employment in the finishedstores department without prejudice to seniority rights or anyother rights and privileges previously enjoyed by her; payimmediately to Joseph Orlandi the sum of $750, which amountis in full settlement for loss of pay, it being agreed that saidJoseph Orlandi shall not be reinstated to his former position. 236DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Refrain from giving effect to, renewing or reinstating thecontract between the Respondent and the Federated IndustrialUnion dated July 10, 1939.(c)Post and keep visible in prominent places on each of thebulletin boards of the Respondent's Trenton plant for a period ofthirty (30) days copies of the following notice:NOTICEIn the stipulation entered into terminating the recent pro-ceedings before the National Labor Relations Board based uponcharges of the United Rubber Workers of America, Local 83,affiliatedwith the Congress of Industrial Organizations, theCompany stated its policy of recognizing, among other things,the provisions of Sections 7 and 8 (1) and (3) of the NationalLabor Relations Act and hereby posts this bulletin containingthe following statement of the Company's policy :The Thermoid Company recognizes and will continue torecognize its obligation not to interfere with or restrain orcoerce or discriminate against its employees ,in the exercise oftheir rights to self-organization, to form,_join, or assist labororganizations, to bargain collectively through representativesof their own choosing and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, as provided for by Section 7 of the National LaborRelations Act.(d)Notify the Regional Director for the Fourth Region inwriting of compliance with the foregoing order within ten(10) days from the date of the order what steps the Respondenthas taken to comply therewith.IV. It is further stipulated and agreed that the complaintbe dismissed insofar as it alleges that the Respondent discrim-inated with regard to the hire and tenure of employment ofFrederick Olessi.V. It is further stipulated and agreed that the complaint bedismissed insofar as it alleges that the Respondent failed tobargain collectivelywith the United Rubber Workers ofAmerica, Local 83, affiliated with the Congress of IndustrialOrganizations as the representative of the employees in theappropriate unit on matters of wages, hours, and conditions ofemployment.VI. It is further stipulated and agreed that the complaintbe dismissed insofar as it alleges that the Respondent increasedthe number of employees in its Carpet Department so as to THERMOIDCOMPANY237decrease the amount of available work for employees therein,in order, inter alia, to discourage their activities and member-ship in the United for their mutual benefit and protection.VII. It is further stipulated that nothing in this stipulationshall prevent any individual employee or a group of employeesfrom presenting grievances at any time to their employer.VIII. It is further stipulated and agreed that this stipulationissubject to the approval of the National Labor RelationsBoard.IX. Although a certain agreement has been executed by theRespondent and the United and the Federated simultaneouslywith the execution of this stipulation, nevertheless, this stipu-lation contains the entire agreement of all of the parties towhich the agent of the National Labor Relations Board is aparty and there is no verbal agreement of any kind which varies;alters, or modifies this stipulation.On May 10, 1940, the respondent, the United, the Federated, andcounsel for the Board entered into a supplemental stipulation whichprovides as follows :SUPPLEMENTAL STIPULATIONA stipulation having been entered into on April 26, 1940, byand between Thermoid Company ; United Rubber Workers ofAmerica, Local 83, affiliated with the Congress of IndustrialOrganizations; Federated Industrial Union; and Geoffrey J.Cunniff, attorney for the National Labor Relations Board, inthe above-entitled matter, it is now further stipulated by andbetween the same parties, that :I.Paragraph II (a) of the said original stipulation is herebyamended so as to read:Upon charges duly filed by the United Rubber Workers ofAmerica, Local 83, affiliated with the Congress of IndustrialOrganizations, the National Labor Relations Board by the Re-gionalDirector for the Fourth Region, acting pursuant toauthority granted in Section 10 (b) of the National Labor Rela-tions Act, 49 Stat. 449, and its Rules and Regulations, Series 2,as amended, Article IV, Section 1, issued. its Complaint on the12th day of March, 1940, against the Thermoid Company, Re-spondent herein;II.Paragraph III. 2. of the said original stipulation is herebyamended so as to read:The Respondent, Thermoid Company, and its officers, agents;successors, and assigns shall take the following affirmative actionwhich will effectuate the policies of the Act: 238DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.Paragraph III. 2. (a) of the said original stipulation ishereby amended so as to read :Offer to Joseph Fagella full and immediate reinstatement tohis former position without prejudice to his seniority rights orother rights and privileges previously enjoyed by him; offer toElsie Naylor immediate employment in the finished stores de-partment without prejudice to seniority rights or any otherrights and privileges previously enjoyed by her, pay immedi-ately to Joseph Orlandi the sum of $750.00.IV. Paragraph III. 2. (c) of the said original stipulation ishereby amended so as to read :Post and keep visible in prominent places on each of the bul-letin boards of the Respondent's Trenton plant, for a period ofthirty (30) days, copies of the following notice:NOTICEIn the stipulation entered into for the purpose of terminatingthe recent hearing before the National Labor Relations Boardbased upon charges of the United Rubber Workers of America,Local 83, affiliated with the Congress of Industrial Organiza-tions, the Company stated its policy of recognizing, . amongother things, the provisions of Sections 7 and 8 (1) and (3) ofthe National Labor Relations Act and hereby posts this bulletincontaining the following statement of the Company's policy :The Thermoid Company recognizes and will continue to rec-ognize its obligation not to interfere with or restrain or coerceor discriminate against its employees in the exercise of theirrights to self-organization, to form, join, or assist labor organ-izations, to bargain collectively through representatives of theirown choosing and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,as provided for by Section 7 of the National Labor RelationsAct.V. The said original stipulation is hereby further amended byinserting after paragraph VI the following :VI A. It is further stipulated and agreed that the sum of$750.00 which is to be paid to Joseph Orlandi, as set forth inparagraph III. 2. (a), is in full settlement for loss of pay, itbeing agreed that said Joseph Orlandi shall not be reinstated tohis former position, and that the offer to reinstate JosephFagella and Elsie Naylor shall not require the Respondent tomake any payment for loss of pay.On May 20, 1940, the Board issued its order approving the abovestipulation and supplemental stipulation, making them part of the THERMOIDCOMPANY239record in the case, and transferring the proceedingto theBoard forthe purpose of entry of a decision and orderby the.Board pursuantto the provisions of the stipulation and supplemental stipulation.Upon the abovestipulation,supplemental stipulation,and theentire record in the case, the Boardmakes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThermoid Company,aDelaware corporation with its principalplace of business in Trenton,New Jersey,is engaged in the manufac-ture, sale, and distribution of brake lining, fan belts, clutch facings,radiator hose, auto carpet, bath mats, and industrial rubber products.It maintains branch offices in Detroit,Michigan; Chicago, Illinois;San Francisco,California;Atlanta, Georgia;Los Angeles,California;Dallas, Texas; andToronto; Canada.The Southern Asbestos Com-pany, located in Charlotte,North Carolina,isa subsidiary of therespondent.We are only.concerned here with the respondent's opera-tions at Trenton, New Jersey.The principal raw.materials used by the respondent are asbestos,cotton, jute, rubber,wool, and various inorganic compound ingredients.Approximately 90 per cent of such raw materials are obtained frompoints outside of the State of New Jersey. The value of the raw mate-rials in 1939 was $2,329,596.00. -Approximately 95 per cent of thefinished products produced by the respondent are shipped to points-outside the State of New Jersey. In 1939 the value of such finishedproducts was $4,149,945.00.The respondent admits that it is subject to the jurisdiction of theBoard.We find that the above-described operations constitute a continuousflow of trade,traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation,supple-mental stipulation,and the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Thermoid Company, Trenton,New Jersey,its officers,agents, successors,and assigns :1.1 Shall not :(a) Interfere with, restrain,or coerce its employees in the exerciseof their rights to self-organization,- to form, join or assist labor,organizations,to bargain collectively through representatives of theirown choosing,and to engage in concerted activities for the purposes 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDof collective bargaining or other mutual aid or protection, as guaran-teed in Section 7 of the National Labor Relations Act;(b)Discourage membership in the United or any labor organiza-tion of its employees, by discriminating against employees in regardto hire or tenure of employment or of any condition of employment,,or in any other manner.2.Shall take the following affirmative action which will effectuatethe policies of the Act :(a)Offer to Joseph Fagella full and immediate reinstatement tohis former position without prejudice to his seniority rights or otherrights. and privileges previously enjoyed by him ; offer to Elsie Naylorimmediate employment in the finished stores department without prej-udice to seniority rights or any other rights and privileges previouslyenjoyed by her; pay immediately to Joseph Orlandi the sum of $750.00;(b)Refrain from giving effect to, renewing or reinstating the con-tract between the respondent and the Federated Industrial Uniondated July 10, 1939;(c)Post and keep visible in prominent places on each of the bulletinboards of the respondent's Trenton plant, for a period of thirty (30)days, copies of the following notice :NOTICEIn the stipulation entered into for the purpose of terminatingthe recent hearing before the National Labor Relations Boardbased upon charges of the United Rubber Workers of America,Local 83, affiliated with the Congress of Industrial Organizations,the Company stated its policy of recognizing, among other things,the provisions of Sections 7 and 8 (1) and (3) of the NationalLabor Relations Act and hereby posts this bulletin containing thefollowing statement of the Company's policy :The Thermoid Company recognizes and will continue to recog-nize its obligation not to interfere with or restrain or coerce ordiscriminate against its employees in the exercise of their rights.to self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, as pro-vided for by Section 7 of the National Labor Relations Act.(d)Notify the Regional Director for the Fourth Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, in so far as it alleges thatthe respondent discriminated with regard to the hire and tenure ofemployment of Frederick Olessi, be, and it hereby is, dismissed. TBERMOID COMPANY241IT IS FURTHER ORDERED that the complaint, in so far as it alleges thatthe respondent engaged in an unfair labor practice within the meaningof Section 8 (5) of the Act, be, and it hereby is, dismissed.AND IT IS FURTHER ORDERED that the complaint,in so far as it allegesthat the respondent increased the number of employees in its carpetdepartmentso as todecrease the amount of available work for em-ployees therein, in order,inter alia,to discourage their activities andmembership in the United for their mutual benefit and protection, be,and it herebyis, dismissed.